EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward J. Callaghan (Reg. No. 46,594) on April 27, 2022.
The application has been amended as follows: 
Amendments to the Specification:
	The paragraph beginning on page 5, line 11 has been amended as follows:
These show in a respectively very simplified schematic representation: 
Fig. 1 a schematic representation of a production installation with a bending machine and a tool magazine; 
Fig. 2 a sectional view of a first exemplary embodiment of a tool magazine; 
Fig. 3 a detailed view of a storage rail in the tool magazine; 
Fig. 4 a side view of a second exemplary embodiment of the storage rail in the tool magazine; 
Fig. 5 a detailed view of the second exemplary embodiment of the storage rail in the tool magazine; and
Fig. 6 a schematic depiction of a feature of an embodiment of the tool magazine. 

Amendments to the Claims:
Claim 1 (Currently Amended): A tool magazine for holding a plurality of bending punches and for holding a plurality of bending dies, the plurality of bending punches and the plurality of bending dies being for a bending machine, wherein the tool magazine has a plurality of storage rails, which are arranged in a magazine housing and wherein one of the storage rails serves to hold a bending punch of the plurality of bending punches and to hold a bending die of the plurality of bending dies, wherein each of the storage rails has a respective longitudinal extension direction, of the plurality of bending punches and the upper receiving groove is designed for holding the bending die of the plurality of bending dies, wherein the one storage rail is designed in such a way that a plurality of the bending punches can fit lined up one behind the other in the longitudinal extension direction of the one storage rail in the lower receiving groove and wherein the one storage rail is designed in such a way that a plurality of the bending dies can fit [[lines]] lined up one behind the other in the longitudinal extension direction of the one storage rail in the upper receiving groove, wherein the one of the storage rails can be pulled out from a front side of the magazine housing in direction of the one storage rail.  
Claim 2 (Previously Presented): The tool magazine according to claim 1, wherein the storage rails can be pulled out of the magazine housing individually and independently from one another.  
Claim 3 (Previously Presented): The tool magazine according to claim 1, wherein the individual storage rails are arranged one above the other in the magazine housing.  
Claim 4 (Previously Canceled).  
Claim 5 (Currently Amended): The tool magazine according to claim 1, wherein a recess is arranged in the lower receiving groove, wherein the recess is configured such that a locking tab of one of the bending punches can engage in the recess.  
Claim 6 (Previously Presented): The tool magazine according to claim 1, wherein the one of the storage rails is held in the magazine housing by means of a telescopic rail system.  
Claim 7 (Currently Amended): The tool magazine according to claim 6, wherein the telescopic rail system comprises:  a first sliding rail, which is held on the magazine housing[[,]]; a second sliding rail, which is held on the one of the storage rails; and at least one third sliding rail arranged between the first sliding rail and the second sliding rail, 
wherein the first sliding rail and the second sliding rail are coupled to one another by means of first bearing balls and wherein the second sliding rail and the third sliding rail are coupled to one another by means of second bearing balls.  
Claim 8 (Currently Amended): The tool magazine according to claim 1, wherein a handle is arranged on a [[the]] front side of the one of the storage rails.  
Claim 9 (Previously Presented): The tool magazine according to claim 1, wherein a faceplate section is arranged on a front side of the one of the storage rails.  
Claim 10 (Currently Amended): The tool magazine according to claim 1, wherein a plurality of storage rail compartments are arranged next to one another in the magazine housing, wherein in individual ones of the storage rail compartments, a plurality of the storage rails are arranged on top of one another.  
Claim 11 (Currently Amended): The tool magazine according to claim 1, wherein at least one of the storage rails can be pulled out from a lateral wall of the magazine housing transversely to the corresponding longitudinal extension direction.  
Claim 12 (Previously Presented): The tool magazine according to claim 1, wherein more than 50% of the storage rails are arranged at a height of between 60 cm and 170 cm from the ground. 
Claim 13 (Previously Presented): The tool magazine according to claim 1, wherein individual ones of the storage rails are adjustable in height.
Claim 14 has been canceled.  
Claim 15 (Currently Amended): The tool magazine according to claim 1, wherein the individual storage rails are locked with respect to one another by means of a locking device, such that when one of the storage rails is in a pulled-out state 
Claim 16 (Previously Presented): The tool magazine according to claim 1, wherein in addition to the storage rails, a tool tray is held in the magazine housing and the tool tray can be pulled out from the front side of the magazine housing.  
Claim 17 (Currently Amended): The tool magazine according to claim 1, wherein the storage rails each have a respective length of between 50 cm and 200 cm.
Claim 18 (Previously Canceled).  
Claim 19 (Currently Amended): A tool magazine for holding a plurality of bending punches and for holding a plurality of bending dies, the plurality of bending punches and the plurality of bending dies being for a bending machine, the tool magazine comprising: 
- a magazine housing; 
- a first storage rail arranged in the magazine housing; 
- a second storage rail arranged in the magazine housing; 
wherein the first storage rail is configured to hold a bending punch, of the plurality of bending punches, and a bending die, of the plurality of bending dies, 
wherein the first storage rail has a lower receiving groove and an upper receiving groove, 
wherein the lower receiving groove is designed for holding the bending punch of the plurality of bending punches and the upper receiving groove is designed for holding the bending die of the plurality of bending dies, 
wherein the first storage rail has a longitudinal extension direction, 
wherein the first storage rail is designed in such a way that a plurality of the bending punches can fit lined up one behind the other in the longitudinal extension direction in the lower receiving groove and wherein the first storage rail is designed in such a way that a plurality of the bending dies can fit lined up one behind the other in the longitudinal extension direction in the upper receiving groove, and 
wherein the first storage rail is configured to be pulled out from a front side of the magazine housing in a direction parallel to the longitudinal extension direction of the first storage rail.  
Claim 20 (Currently Amended): A tool magazine for holding a plurality of bending punches and for holding a plurality of bending dies, the plurality of bending punches and the plurality of bending dies being for a bending machine, the tool magazine comprising: 
- a magazine housing; 
- a first storage rail arranged in the magazine housing; 
- a second storage rail arranged in the magazine housing; 
wherein the first storage rail is configured to hold a bending punch, of the plurality of bending punches, and a bending die, of the plurality of bending dies, 
wherein the first storage rail has a lower receiving groove and an upper receiving groove, 
wherein the lower receiving groove is designed for holding the bending punch of the plurality of bending punches and the upper receiving groove is designed for holding the bending die of the plurality of bending dies, 
wherein the first storage rail has a longitudinal extension direction, 
wherein the first storage rail is designed in such a way that a plurality of the bending punches can fit lined up one behind the other in the longitudinal extension direction in the lower receiving groove and wherein the first storage rail is designed in such a way that a plurality of the bending dies can fit lined up one behind the other in the longitudinal extension direction in the upper receiving groove, and 
wherein the first storage rail is configured to be pulled out from a front side of the magazine housing in a direction parallel to the longitudinal extension direction of the first storage rail,
wherein the first storage rail is held in the magazine housing by means of a first telescopic rail system and a second telescopic rail system,
wherein the first telescopic rail system is arranged on a left side of the first storage rail and
wherein the second telescopic rail system is arranged on a right side of the first storage rail.  
Claim 21 (Currently Amended): A tool magazine for holding a plurality of bending punches and for holding a plurality of bending dies, the plurality of bending punches and the plurality of bending dies being for a bending machine, the tool magazine comprising: 
- a magazine housing; 
- a first storage rail arranged in the magazine housing; 
- a second storage rail arranged in the magazine housing; 
wherein the first storage rail is configured to hold a bending punch, of the plurality of bending punches, and a bending die, of the plurality of bending dies, 
wherein the first storage rail has a lower receiving groove arranged on a lower side of the first storage rail and has an upper receiving groove arranged on an upper side of the first storage rail, 
wherein the lower receiving groove is designed for holding the bending punch of the plurality of bending punches and the upper receiving groove is designed for holding the bending die of the plurality of bending dies, 
wherein the first storage rail has a longitudinal extension direction, 
wherein the first storage rail is designed in such a way that a plurality of the bending punches can fit lined up one behind the other in the longitudinal extension direction in the lower receiving groove and wherein the first storage rail is designed in such a way that a plurality of the bending dies can fit lined up one behind the other in the longitudinal extension direction in the upper receiving groove, and 
wherein the first storage rail is configured to be pulled out from a front side of the magazine housing in a direction parallel to the longitudinal extension direction of the first storage rail.  
Claim 22 (Currently Amended): A tool magazine for holding a plurality of bending punches and for holding a plurality of bending dies, the plurality of bending punches and the plurality of bending dies being for a bending machine, the tool magazine comprising: 
- a magazine housing; 
- a first storage rail arranged in the magazine housing; 
- a second storage rail arranged in the magazine housing; 
wherein the first storage rail is configured to hold a bending punch, of the plurality of bending punches, and a bending die, of the plurality of bending dies, 
wherein the first storage rail has a lower receiving groove and an upper receiving groove, 
wherein the lower receiving groove is designed for holding the bending punch of the plurality of bending punches and the upper receiving groove is designed for holding the bending die of the plurality of bending dies, 
wherein the first storage rail has a longitudinal extension direction, 
wherein the first storage rail is designed in such a way that a plurality of the bending punches can fit lined up one behind the other in the longitudinal extension direction in the lower receiving groove and wherein the first storage rail is designed in such a way that a plurality of the bending dies can fit lined up one behind the other in the longitudinal extension direction in the upper receiving groove, 
wherein the first storage rail is configured to be pulled out from a front side of the magazine housing in a direction parallel to the longitudinal extension direction of the first storage rail, and
wherein the upper receiving groove and the lower receiving groove are provided in opposing faces of the first storage rail 
Claim 23 (Currently Amended): A tool magazine for holding a plurality of bending punches and for holding a plurality of bending dies, the plurality of bending punches and the plurality of bending dies being for a bending machine, the tool magazine comprising: 
- a magazine housing; 
- a first storage rail arranged in the magazine housing; 
- a second storage rail arranged in the magazine housing; 
wherein the first storage rail is configured to hold a bending punch, of the plurality of bending punches, and a bending die, of the plurality of bending dies, 
wherein the first storage rail has a lower receiving groove and an upper receiving groove, 
wherein the lower receiving groove is designed for holding the bending punch of the plurality of bending punches and the upper receiving groove is designed for holding the bending die of the plurality of bending dies, 
wherein the lower receiving groove and the upper receiving groove are facing away from each other,
wherein the first storage rail has a longitudinal extension direction, 
wherein the first storage rail is designed in such a way that a plurality of the bending punches can fit lined up one behind the other in the longitudinal extension direction in the lower receiving groove and wherein the first storage rail is designed in such a way that a plurality of the bending dies can fit lined up one behind the other in the longitudinal extension direction in the upper receiving groove, and 
wherein the first storage rail is configured to be pulled out from a front side of the magazine housing in a direction parallel to the longitudinal extension direction of the first storage rail.  
Amendments to the Drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
to add a new figure (Figure 6) in the form of a box containing the text “Tool Magazine Wherein Individual Ones of the Storage Rails Are Adjustable In Height”, as shown below:
[AltContent: textbox (Tool Magazine Wherein Individual Ones of the Storage Rails Are Adjustable In Height)]



					Fig. 6

In order to avoid abandonment of the application, Applicant must make these above agreed upon drawing changes.  
Election/Restrictions
Claim 1 is allowable.  The election of species requirement as set forth in the Office Action mailed on October 1, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP §821.04(a).  The restriction requirement is hereby withdrawn as to previously withdrawn claims 13 and 15, which require all of the limitations of an allowable claim (i.e., allowable claim 1).  Thus, non-elected claims 13 and 15 that include all of the limitations of allowable claim 1 have been rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the above-noted withdrawal of the election of species restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Attention is directed to JP 2003-136143 A (hereinafter, JP ‘143).  It is noted that JP ‘143 was cited on the Information Disclosure Statement (IDS) filed 5/28/2019, and that Applicant provided a copy of a machine translation of JP ‘143.  For any references herein to paragraph numbers or the like, attention is directed to that machine translation.
JP ‘143 was discussed in detail in the Office Action mailed 11/23/2021 (see pages 11-20 of the 11/23/2021 Office Action).  Attention is directed to that Office Action for further detailed discussion of JP ‘143, and particularly, to pages 11-14 re the discussion of JP ‘143 with respect to claims 1 and 4 as presented 5/28/2019.  While JP ‘143 does teach a magazine having plural storage rails 10, which rails 10 each can, in the direction of their respective longitudinal extension direction, be pulled out from a front side of the magazine housing 2+3+4+5+6 via an end user pulling on the operation plate/handle 34 of a given one of the rails 10 (see Figures 1, 3, and paragraphs 0014-0016, 0020-0021 and 0025, and especially paragraphs 0030-0031), suffice it to say, JP ‘143 does not teach that one of the storage rails 10 “has a lower receiving groove and an upper receiving groove, wherein the lower receiving groove is designed for holding the bending punch of the plurality of bending punches and the upper receiving groove is designed for holding the bending die of the plurality of bending dies, wherein the one storage rail is designed in such a way that a plurality of the bending punches can fit lined up one behind the other in the longitudinal extension direction of the one storage rail in the lower receiving groove and wherein the one storage rail is designed in such a way that a plurality of the bending dies can fit lined up one behind the other in the longitudinal extension direction of the one storage rail in the upper receiving groove”, as now set forth in independent claim 1.  
Similarly, JP ‘143 does not teach that a first storage rail 10 “has a lower receiving groove and an upper receiving groove, wherein the lower receiving groove is designed for holding the bending punch of the plurality of bending punches and the upper receiving groove is designed for holding the bending die of the plurality of bending dies” and “wherein the first storage rail is designed in such a way that a plurality of the bending punches can fit lined up one behind the other in the longitudinal extension direction in the lower receiving groove and wherein the first storage rail is designed in such a way that a plurality of the bending dies can fit lined up one behind the other in the longitudinal extension direction in the upper receiving groove”, as set forth in independent claims 19, 20, 22, and 23.
Similarly, JP ‘143 does not teach that a first storage rail 10 “has a lower receiving groove arranged on a lower side of the first storage rail and has an upper receiving groove arranged on an upper side of the first storage rail, wherein the lower receiving groove is designed for holding the bending punch of the plurality of bending punches and the upper receiving groove is designed for holding the bending die of the plurality of bending dies” and “wherein the first storage rail is designed in such a way that a plurality of the bending punches can fit lined up one behind the other in the longitudinal extension direction in the lower receiving groove and wherein the first storage rail is designed in such a way that a plurality of the bending dies can fit lined up one behind the other in the longitudinal extension direction in the upper receiving groove”, as set forth in independent claim 21.
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of JP ‘143, and thus, for at least the foregoing reasoning, JP ‘143 does not render obvious the present invention as set forth in each of independent claims 1, 19, 20, 21, 22, and 23.
Attention is separately directed to JP 2001-150032 A (hereinafter, JP ‘032).  JP ‘032 was cited by Applicant on the IDS filed 11/10/2021, and a translation of JP ‘032 was also provided (on 11/10/2021) by Applicant.  For any references herein to paragraph numbers or the like, attention is directed to that translation.
Attention is particularly directed to the embodiment of Figures 5-11 of JP ‘032, and described in paragraphs 0058-0072, for example.  It is noted that Figure 5 depicts a front view of the bending machine (press brake PB), and shows left (31L) and right (31R) metal mold replacement apparatuses.  Figure 6 is a view along line VI of Figure 5 (i.e., a top/plan view of Figure 5).  Figure 7 is a side view of 31R along direction VII of Figure 5 (and JP ‘032 teaches that left metal mold storage shelf 33L of the left metal mold replacement apparatus 31L is structurally like the right metal mold storage shelf 33R of the right metal mold replacement apparatus 31R; see at least paragraph 0060, for example).  Figure 8 is an enlarged part of Figure 7.  Figure 9 is a view along line IX, IX of Figure 8.  Figures 10A-E are side views illustrating each step of a mold replacement method.  Figure 11 shows cross sections of the punch holding portion and die holding portion.  See, for example, paragraph 0122.
The apparatus 31R includes a storage shelf 33R having five “stages”, to use the verbiage of JP ‘032, and JP ‘032 teaches that the third stage is kept empty (see Figures 7, 10, paragraph 0059).  The apparatus 31R also includes a metal mold rack 35R that is in “front” of 33R (see particularly Figure 6; see also Figures 7-8 and 10), and that moves up and down (see Figure 10 and paragraph 0062, for example).
Punch holding portion 37U is shown holding five rows of punches P (see Figures 7-8), each row containing plural punches end-to-end, as shown in Figure 9.  Similarly, there is a die holding portion 37L that holds five rows of dies D (see Figures 7-8), each row containing plural dies D end-to-end, as shown in Figure 9.  To perform a mold exchange, 35R/35F/51 is moved vertically to the height of the desired “stage” containing the desired punches or dies.  Then the corresponding cylinder 41U (i.e., the cylinder that is at the height to which 35R/35F/41 has been located/moved) actuated to slide punch holding portion 37U in the left/right direction re Figures 7-8 (called the front-rear direction by JP ‘032) along guide rollers 39U, and/or the corresponding cylinder 41L is actuated to slide the die holding portion 37L in the left/right direction re Figures 7-8 (which is the direction referred to by JP ‘032 as the front-rear direction) along guide rollers 39L.  See Figures 10A-C, as well as at least paragraphs 0060-0063, 0066-0070, for example.  As a side note, it is noted that the first sentence of paragraph 0067 erroneously references 39U as the “punch holding portion”, when such should instead reference 37U (rather than 39U), and erroneously references 39L as the “die holding portion”, when such should instead reference 37L (rather than 39L).  See paragraphs 0060-0061 and Figures 7-8, for example, noting that 39L, 39U are guide rollers.
Then, 35R is moved vertically to be next to the “empty” stage (see Figure 10D).  The tools are then shifted (via handle 63; see paragraph 0069) in the left/right direction re Figures 10, 7, and 8 slightly to line up the appropriate row of punch tooling or the appropriate row of die tooling with the line PL (shown in Figure 10E, for example), whereupon punch insertion tool 59 (Figure 8) or die insertion tool 61 (Figure 9) is actuated so as to move the punches and dies (in the direction perpendicular to the plane of Figures 7-8 and 10, which is the direction referred to by JP ‘032 as the left-right direction ), respectively, into the press brake PB.  See Figures 7, 8, 10A-E, as well as paragraphs 0058-0072, and particularly paragraphs 0060, 0064-0065, 0069, for example.
Relating the foregoing to the present claim language, it is noted that there is movement (via cylinder 41U) of “rail” 37U in the direction referred to by JP ‘032 as the front-rear direction (which is the left/right direction re Figures 7, 8, 10) along rollers 39U, and that there is movement of “rail” 37L (via cylinder 41L) in the direction referred to by JP ‘032 as the front-rear direction (which is the left/right direction re Figures 7, 8, 10) along rollers 39L.  Additionally, there is movement of 37U and 37L in the vertical direction (as 35R moves vertically, as shown in Figure 10 and as discussed previously).   Also, there is movement (via punch insertion tool 59 or die insertion tool 61, as discussed above) of the punches/dies P/D in the direction perpendicular to Figures 7-8 and 10 (in the direction referred to by JP ‘032 as the left-right direction), which is also the left-right direction with respect to Figures 9 and 5, to move the tooling into the press brake PB.  
However, there is no one rail 37U or 37L having an upper groove that receives plural dies D one behind the other in the direction of the longitudinal extension of the rail, and in which direction of longitudinal extension, the rail can be pulled out from a front side of the magazine housing, noting that the direction of longitudinal extension of the rails 37L, 37U is the direction extending in the left/right horizontal direction re Figures 7-8 and 10 (referred to by JP ‘032 as the front-rear direction), and that JP ‘032 only has the capability of having plural dies D in a common groove one behind the other in a direction perpendicular to the direction of longitudinal extension of the rails 37L, 37U, as can be seen in Figure 9.  Note that in Figure 9, the left/right horizontal direction of Figure 9 corresponds to the direction perpendicular to the plane of Figures 7, 8, and 10.  Additionally, in JP ‘032, rail 37L only has upper grooves (see Figures 7, 8, 10, and the groove shown in Figure 11; see also paragraph 0072), and rail 37U only has lower grooves (see Figures 7, 8, 10, and the groove shown in Figure 11 therein, as well as paragraph 0072).  
Alternatively, it is noted that vertically-movable element 35R (to which 37U and 37L are both movable, as discussed previously) is not a storage rail that “can be pulled out from a front side of the magazine housing in a longitudinal extension direction” of the storage rail.  
Thus, JP ‘032 does not teach “wherein the one of the storage rails” (i.e., either one of 37U or 37L) “has a lower receiving groove and an upper receiving groove, wherein the lower receiving groove is designed for holding the bending punch of the plurality of bending punches and the upper receiving groove is designed for holding the bending die of the plurality of bending dies, wherein the one storage rail is designed in such a way that a plurality of the bending punches can fit lined up one behind the other in the longitudinal extension direction of the one storage rail in the lower receiving groove and wherein the one storage rail is designed in such a way that a plurality of the bending dies can fit lined up one behind the other in the longitudinal extension direction of the one storage rail in the upper receiving groove”, with the longitudinal extension direction being configured as further set forth in the limitation “wherein the one of the storage rails can be pulled out from a front side of the magazine housing in the longitudinal extension direction of the one storage rail”, as set forth in independent claim 1.  
Similarly, thus, JP ‘032 does not teach “wherein the first storage rail has a lower receiving groove and an upper receiving groove, wherein the lower receiving groove is designed for holding the bending punch of the plurality of bending punches and the upper receiving groove is designed for holding the bending die of the plurality of bending dies, wherein the first storage rail has a longitudinal extension direction, wherein the first storage rail is designed in such a way that a plurality of the bending punches can fit lined up one behind the other in the longitudinal extension direction in the lower receiving groove and wherein the first storage rail is designed in such a way that a plurality of the bending dies can fit lined up one behind the other in the longitudinal extension direction in the upper receiving groove, and wherein the first storage rail is configured to be pulled out from a front side of the magazine housing in a direction parallel to the longitudinal extension direction of the first storage rail”, as set forth in independent claims 19, 20, and 22.  
Similarly, thus, JP ‘032 does not teach “wherein the first storage rail has a lower receiving groove arranged on a lower side of the first storage rail and has an upper receiving groove received on an upper side of the first storage rail, wherein the lower receiving groove is designed for holding the bending punch of the plurality of bending punches and the upper receiving groove is designed for holding the bending die of the plurality of bending dies, wherein the first storage rail has a longitudinal extension direction, wherein the first storage rail is designed in such a way that a plurality of the bending punches can fit lined up one behind the other in the longitudinal extension direction in the lower receiving groove and wherein the first storage rail is designed in such a way that a plurality of the bending dies can fit lined up one behind the other in the longitudinal extension direction in the upper receiving groove, and wherein the first storage rail is configured to be pulled out from a front side of the magazine housing in a direction parallel to the longitudinal extension direction of the first storage rail”, as set forth in independent claim 21.  
Similarly, thus, JP ‘032 does not teach “wherein the first storage rail has a lower receiving groove and an upper receiving groove, wherein the lower receiving groove is designed for holding the bending punch of the plurality of bending punches and the upper receiving groove is designed for holding the bending die of the plurality of bending dies, wherein the lower receiving groove and the upper receiving groove are facing away from each other, wherein the first storage rail has a longitudinal extension direction, wherein the first storage rail is designed in such a way that a plurality of the bending punches can fit lined up one behind the other in the longitudinal extension direction in the lower receiving groove and wherein the first storage rail is designed in such a way that a plurality of the bending dies can fit lined up one behind the other in the longitudinal extension direction in the upper receiving groove, and wherein the first storage rail is configured to be pulled out from a front side of the magazine housing in a direction parallel to the longitudinal extension direction of the first storage rail”, as set forth in independent claim 23.  
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of JP ‘032, and thus, for at least the foregoing reasoning, JP ‘032 does not render obvious the present invention as set forth in independent claims 1, 19, 20, 21, 22, and 23.
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claims 1, 19, 20, 21, 22, and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
May 3, 2022